                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION at LEXINGTON


JEREL CLANNEY,                       )
                                     )
      Plaintiff,                     )                  Case No.
                                     )              5:18-cv-620-JMH
v.                                   )
                                     )          MEMORANDUM OPINION
LIBERTY LIFE INSURANCE COMPANY       )               AND ORDER
OF BOSTON and TOYOTA MOTOR           )
ENGINEERING   NORTH   AMERICA,       )
INC., GROUP DISABILITY INCOME        )
POLICY,                              )
                                     )
      Defendants.                    )

                                 ***
      This matter is before the Court upon the joint stipulation of

dismissal between Plaintiff Jerel Clanney and Defendant Liberty

Life Insurance Company of Boston. [DE 6]. These parties stipulate

that the benefits offered by Defendant Toyota Motor Engineering

North America, Inc., Group Disability Income Policy (“Toyota Plan”

or “Toyota Policy”) are insured by Liberty pursuant to the LTD

policy and, as such, Liberty will satisfy any judgment rendered in

this action.   [Id. at 1, Pg ID 24].     As a result, the parties seek

to dismiss the Toyota Policy without prejudice.          [Id. at 1-2, Pg

ID   24-25].     Here,   because   dismissal   of   a   single   party   is

appropriate under Federal Rule of Civil Procedure 21, the Court

construes the joint stipulation as a motion to dismiss pursuant to

Rule 21.   Accordingly, the parties’ motion [DE 6] is GRANTED and



                                    1 
 
the claims against the Defendant Toyota Policy are DISMISSED

WITHOUT PREJUDICE.

                         I.    Procedural History

       On November 21, 2018, Jerel Clanney filed a complaint under

the Employee Retirement Income Security Act of 1974 (“ERISA”)

asserting a claim for group disability benefits available under a

long-term disability insurance policy provided for employees of

Toyota Motor Engineering Company.              Liberty executed a wavier of

the service of summons that was filed on December 27, 2018, [DE 5]

and has not answered the complaint.

       Now, Clanney and Liberty have filed a joint stipulation of

dismissal, seeking to dismiss the Toyota Policy, which was named

as a co-defendant in this action.             [DE 6].   The Toyota Policy has

not answered or appeared in this action.

                                II.     Analysis

       The parties do not cite any rule of civil procedure that

provides   legal   authority       justifying     dismissal.        [See     DE   6].

Normally, stipulations of dismissal are filed to dismiss an action

under Federal Rule of Civil Procedure 41(a).                 But, as this Court

has previously explained, under Sixth Circuit precedent Rule 41(a)

only   allows   dismissal     of   an   entire     action,    not   some     of   the

defendants.     United States ex rel. Doe v. Preferred Care, Inc.,

326    F.R.D.   462,   464    (E.D.     Ky.    2018)    (citing     Philip    Carey

Manufacturing Company v. Taylor, 286 F.2d 782, 785 (6th Cir.

                                         2 
 
1961)).    Admittedly, while some federal circuits disagree with the

Sixth Circuit’s interpretation of Rule 41(a), this Court is bound

by Sixth Circuit precedent.       See Preferred Care, 326 F.R.D. at

464; see, e.g., Van Leeuwen v. Bank of Am., N.A., 304 F.R.D. 691,

693–94 (D. Utah 2015) (discussing the circuit split and citing

cases).

     But    no   matter.   The   Court   construes   filings   “by   their

substantive content and not by their labels,” and, as such, the

Court will construe the current joint stipulation of dismissal as

a motion to drop a party under Rule 21.      See Coleman v. Ohio State

Univ. Med. Ctr., No. 2:11-cv-0049, 2011 WL 3273531, at *3 (S.D.

Ohio Aug. 1, 2011).

     Rule 21 may be used for the dismissal of a single defendant.

See Taylor, 286 F.2d at 785 (“we think that [Rule 21] is the one

under which any action to eliminate” a single defendant should be

taken); see also Letherer v. Alger Grp., LLC, 328 F.3d 262, 266

(6th Cir. 2003), overruled on other grounds by Blackburn v. Oaktree

Capital Mgmt., LLC, 511 F.3d 633, 636 (6th Cir. 2008); Wilkerson

v. Brakebill, No. 3:15-CV-435-TAV-CCS, 2017 WL 401212 (E.D. Tenn.

Jan. 30, 2017) (“Rule 21 is the more appropriate rule”);             Lester

v. Wow Car Co., Ltd., No. 2:11-cv-850, 2012 WL 1758019, at *2 n.2

(S.D. Ohio May 16, 2012) (“the Sixth Circuit has suggested that

dismissal of an individual party, as opposed to an entire action,

is properly conducted pursuant to Rule 21, not Rule 41”); Warfel

                                    3 
 
v. Chase Bank USA, N.A., No. 2:11-cv-699, 2012 WL 441135, at *2

(S.D. Ohio Feb. 10, 2012).       Thus, the Court construes the parties’

joint stipulation of dismissal as a Motion to dismiss a single

party under Rule 21.

     “On motion or on its own, the court may at any time, on just

terms, add or drop a party.”      Fed. R. Civ. P. 21.              The rule applies

where “no relief is demanded from one or more of the parties joined

as defendants.”      Letherer, 328 F.3d at 267.             Normally, under the

rule, Courts must consider prejudice to the nonmoving party.                       See

Wilkerson, 2017 WL 401212, at *2; Arnold v. Heyns, No. 13–14137,

2015 WL 1131767, at *4 (E.D. Mich. Mar. 11, 2015).                        The inquiry

overlaps    with   Rule   41   standards          “as   guidance    in     evaluating

potential prejudice to the non-movant.” Wilkerson, 2017 WL 401212,

at *2.    Courts determine whether the nonmoving party would suffer

“plain legal prejudice” and consider: (1) defendant’s effort and

expense of preparation for trial; (2) excessive delay and lack of

diligence    on    plaintiff’s   part        in   prosecuting       the    case;   (3)

insufficient explanation for the need for dismissal; and (4)

whether a motion for summary judgment is pending.”                   Grover v. Eli

Lily & Co., 33 F.3d 716, 718 (6th Cir. 1994).                       The Court will

consider each factor in turn below.

     First, the Defendant Toyota Policy has likely expended very

little effort or expense, if any, in preparation for trial in this

action.     This action is in its infancy.              In fact, neither of the

                                        4 
 
Defendants have answered and no scheduling order has been entered

in this action.           As a result, the Defendant Toyota Policy has

likely expended few resources defending this action and the first

factor indicates that the Toyota Policy will suffer no prejudice

by dismissal under Rule 21.

         Second,   there    is   no   indication       of    delay   or       a    lack   due

diligence on the Plaintiff’s part in prosecuting this matter. This

action was filed on November 21, 2018, and the Plaintiff has

requested and received a waiver of service from Liberty.                             [DE 5].

As   a    result,    it    appears     that      the   Plaintiff       is         diligently

prosecuting        this    action     and    that      the    parties         have     begun

communicating about this action in good faith. As such, the second

factor indicates that the Toyota Policy will suffer no prejudice

by dismissal.

         Third, Clanney and Liberty have notified that Court that

Liberty will satisfy any judgment rendered in this action for

Clanney’s ERISA claims and “will not raise procedural issues

relating to the exclusion of the plan as defendant for purposes of

its defenses.”       [DE 6 at 1, Pg ID 25].             As a result, there is no

need to require the Toyota Plan to be named as a defendant and

defend in this action, since the parties agree that the Toyota

Policy is not necessary for the adjudication of the claims in this

action.       As    such,    the      parties    have       provided      a       sufficient



                                            5 
 
justification for dismissal and third factor indicates that the

Toyota Policy will not be prejudiced by dismissal.

      Fourth, and finally, there is no pending motion for summary

judgment pending in this action, which also weighs in favor of

dismissal.    In fact, the Toyota Policy has not appeared and there

have been no counterclaims or crossclaims filed in this matter.

      In sum, the factors used as guidance to consider potential

prejudice to the nonmovant all indicate that the Toyota policy

will suffer no prejudice and support dismissal of the Toyota Policy

in this action.      Of course, dismissal without prejudice leaves

open the possibility that this action may be refiled against the

Toyota Policy or that Liberty may raise other procedural or

substantive defenses in this action.       Still, dismissal of the

Toyota Policy as a defendant will prevent the Policy from incurring

the expense of defending in this action.        Accordingly, IT IS

ORDERED as follows:

      (1)    The Court construes the parties’ Joint Stipulation of

Dismissal Without Prejudice [DE 6] as to Defendant Toyota Motor

Engineering North America, Inc., Group Disability Income Policy,

as a Motion to Dismiss pursuant to Federal Rule of Civil Procedure

21;

      (2)    The Motion to Dismiss based on the Joint Stipulation of

Dismissal [DE 6] is GRANTED;



                                   6 
 
     (3)   All claims against Defendant Toyota Motor Engineering

North America, Inc., Group Disability Income Policy are DISMISSED

WITHOUT PREJUDICE; and

     (4)   This dismissal does not apply to the other Defendants in

this matter.

     This the 15th day of January, 2019.




                                 7 
 
